Citation Nr: 0016157	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-31 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a gunshot wound to 
the back.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of service-connected gunshot wound to the right 
chest, from the initial grant of service connection.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected status post right meniscectomy, from the 
initial grant of service connection.  

4.  Entitlement to a compensable evaluation for tension 
headaches, from the initial grant of service connection.  

5.  Entitlement to a rating in excess of 10 percent for 
service connected PTSD, from the initial grant of service 
connection, to include the issue of whether there was a 
timely substantive appeal.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had verified active service from November 1960 to 
July 1968.  

By rating action in August 1972, the RO denied, in part, 
service connection for a back injury.  The veteran was 
notified of this decision and did not appeal.  

In July 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (Supp. 1999).  At the travel Board 
hearing, the veteran withdrew the issue of service connection 
for a gunshot wound to the right knee and whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for residuals of a back 
injury.  The representative and the veteran agreed to pursue 
the following issues:  Entitlement to service connection for 
residuals of a gunshot wound to the back; entitlement to a 
rating in excess of 10 percent for residuals of service-
connected gunshot wound to the right chest, from the initial 
grant of service connection; entitlement to a rating in 
excess of 10 percent for service-connected status post right 
meniscectomy, from the initial grant of service connection; 
and entitlement to a compensable evaluation for tension 
headaches, from the initial grant of service connection.  
These issues have been prepared for appellate review.  While 
they also wished to pursue the issue of a rating in excess of 
10 percent for PTSD, the question arises as to whether there 
was a timely substantive appeal to this matter.  As such, the 
issue has been modified on the title page of this decision.  
As to this latter issue, the matter was certified to the 
Board for appellate review.

At the hearing on appeal before the Board, the representative 
raised the issue of clear and unmistakable error in the 
rating action which initially denied entitlement to service 
connection for residuals of a back injury.  This matter has 
not been prepared for appellate review and is referred to the 
RO for appropriate action.

Finally, at the travel Board hearing, additional issues of 
service connection for a shrapnel wound to the face and 
scalp, diplopia, hypertension, and defective hearing were 
raised on the veteran's behalf.  (T p.31)  These issues are 
not in appellate status and are referred to the RO for 
appropriate action.  

The veteran has raised a claim for a total rating based on 
individual unemployability.  This issue has not been prepared 
for appellate review and is referred to the RO for 
appropriate action.  It is not inextricably intertwined with 
any issue on appeal.

(The issues of increased ratings for a gunshot wound to the 
right chest, status post right meniscectomy, and tension 
headaches, and the issue of a rating in excess of 10 percent 
for service connected PTSD, to include the issue of whether 
there was a timely substantive appeal, are the subject of the 
REMAND portion of this document.)  


FINDING OF FACT

No competent evidence has been submitted to establish that 
the veteran has a back disability attributable to a gunshot 
wound in service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a gunshot wound to the back.  
38 U.S.C.A. § 5107 (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are silent for any complaints, 
treatment, or abnormal findings pertaining to a gunshot wound 
to the back or the chest.  The records show treatment on 
three occasions in June 1963 for lumbar strain, and one 
occasion in April (the year was not indicated but appears to 
be 1966 or later).  In late August 1967, the veteran was seen 
for shortness of breath.  He did not remain in the clinic for 
an evaluation.  In September 1997, he complained of a one 
week history of right-sided chest pain which had become 
increasingly more severe.  There was no history of a gunshot 
wound to the chest, and there was no mention of any scar of 
the chest.  The impression was rule out pneumothorax versus 
pleurisy.  In September 1967, he complained of chest pain on 
more than one occasion.  Also, during that month, he reported 
vomiting blood the previous night.  Pharyngitis was noted as 
were rales in the right middle lobe.  At the end of the 
month, the veteran was treated for pleural effusion.  At that 
time, a chest tube was inserted into the right, second 
intercostal space.  The veteran tolerated the procedural well 
and the tube was removed several days later.  There was no 
mention at that time of a gunshot wound to the chest.  The 
veteran's (undated) separation examination made no mention of 
any gunshot wounds or scars on the back, and no abnormalities 
of the spine were noted.  (The undated separation examination 
report indicated that the veteran had 7 years of service at 
the time of the examination.)  

On his original application for VA benefits received in June 
1971, the veteran indicated that he was treated for a back 
injury while serving in Vietnam, but made no mention of any 
gunshot wound to the back or the chest.  

When hospitalized by the VA in June 1991, there was no 
mention of a gunshot wound of the chest or back.

By rating action in August 1972, service connection was 
denied for claimed residuals of a back injury.  The veteran 
was notified of this decision in September 1972, but did not 
appeal.  

In August 1984, the veteran filed a claim for service 
connection for disabilities to include a back injury in 1965.  
There was no mention of a gunshot wound to the chest or back 
in service.

The veteran's service personnel records, associated with the 
claims file in November 1994, show that he was authorized to 
wear the Combat Infantry Badge (CIB), and was awarded a 
Purple Heart.  A description of wounds indicated that the 
veteran sustained a shrapnel wound to the face.  

In January 1995, the veteran was afforded a VA social and 
industrial study.  He reported that he was shot in the back 
in 1964 in service.  

On VA psychiatric examination in February 1995, the veteran 
reported that he was shot in the back in service with the 
bullet emerging from his chest.  The examiner indicated that 
he could find no record of this.  Also in February 1995, the 
veteran was afforded a general medical examination.  The 
veteran reported that he sustained a bullet injury to the 
right chest in 1964 while in Vietnam.  He reported that the 
bullet entered the right posterior chest and exited the right 
anterior chest.  At that same examination, he reported that 
he injured his back in 1962 or 1963 when he fell out of a 
helicopter when it exploded.  The veteran reported that he 
fell 50 to 60 feet and landed on his buttock region.  He also 
stated that he was told he ruptured three discs at the L3-5 
level.  The veteran made no mention of any gunshot wound to 
the back.  The diagnoses included reported bullet injury 
through chest on right side in 1964 while serving in Vietnam 
and reported traumatic injury during Vietnam, lumbar spine.  

By rating action in March 1995, the RO, in part, denied to 
reopen the claim of service connection for a back injury on 
the basis that new and material evidence had not been 
submitted.  Also by that same rating action, service 
connection was granted for gunshot wound of the chest based 
on the veteran's history and the fact that he did receive a 
Purple Heart.

In a letter dated in March 1995, the veteran alleged that he 
was shot in the back in service, with the bullet entering 
below his right shoulder blade and exiting his chest below 
the right collar bone.

At a personal hearing at the RO in September 1995, the 
representative argued that the issue of service connection 
for a gunshot wound to the chest also involved the veteran's 
back, in that the bullet entered the veteran's back and 
exited out through his chest.  (T p.2).  The veteran 
testified that he was shot in the back while on patrol in 
Vietnam in 1964.  He testified that the bullet ricocheted 
several times in his body and exited out of his chest, 
without hitting any significant organs.  The veteran reported 
that he walked 38 miles after being wounded before he was 
picked up and brought to an evacuation hospital.  (T p. 10-
11).  

In an August 1996 Supplemental Statement of the Case, the RO 
noted the veteran's argument that since service connection 
had been granted for the chest wound, it must be conceded for 
the back wound.  It was further noted that a thorough review 
of the records showed no basis for either claim other than 
the supposition that the Purple Heart was given for the chest 
wound.  A more thorough review of the record by the RO showed 
only one record of a wound and only one award of the Purple 
Heart less than one month later.  That wound was the shrapnel 
wound to the face (upper lip) in February 1966.

On a VA examination of the veteran's joints in April 1998, 
the veteran complained, in part, of low back pain.  On 
examination, there was a 2.0-cm oblique incision scar on the 
right posterior portion of the back at about the T6 level.  
There was a similar, more stellate type of laceration in the 
front chest wall on the right anterior side.  The scars were 
not tender, and there was no pain on anterolateral 
compression of the chest wall.  X-ray studies showed Grade I 
spondylolisthesis with narrowing of L5-S1.  There were very 
minimal degenerative changes in the midportion of the lumbar 
spine.  The impression included complaints of low back pain 
with Grade I spondylolisthesis and disc space narrowing of 
L5-S1, and status post gunshot wound to the chest wall with 
no localizing residuals.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

In general, the credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Elkins v. West, 12 Vet. 
App. 209, 219 (1999)(en banc).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Analysis

The veteran's testimony that he sustained a gunshot wound of 
the back in service must be deemed credible for the purposes 
of determining whether the claim is well grounded.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In the case 
of a combat veteran such as the appellant, lay evidence or 
other evidence of service incurrence or aggravation of injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, may be sufficient to well-
ground a claim, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in service.  
38 U.S.C.A. § 1154(b) (West 1991).  However, while Section § 
1154(b) relaxes the evidentiary requirement as to the 
evidence needed to render a claim well grounded, it deals 
only with the occurrence of an event in service.  It does not 
provide answers to questions of medical etiology, medical 
diagnosis, current disability, or nexus to service.  
Beausoleil v. Brown, 8 Vet. App. 459, 463-64 (1996).

While the veteran may believe he has residuals of a gunshot 
wound to the back, the matter of attributing the etiology of 
any chronic disability involves a medical determination.  As 
such, competent medical evidence is required to fulfill the 
well-grounded claim requirement.  Lathan v. Brown, 7 Vet. 
App. 359 (1995).  In this case, the veteran has not submitted 
any medical evidence of the presence of chronic back 
disability attributable to a gunshot wound in service.  
Therefore, in the absence of such evidence, there is no basis 
to grant service connection.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for a gunshot wound to the back is denied.  


ORDER

As a well-grounded claim of service-connection for a gunshot 
wound to the back has not been presented, the appeal is 
denied.  



REMAND

Although further delay with respect to the remaining issues 
on appeal is regrettable, the Board finds that additional 
development must be accomplished prior to further 
consideration of the veteran's appeal of these issues.  

The evidentiary records shows since the August 1996 Hearing 
Officer's decision/Supplemental Statement of the Case (SSOC) 
was issued, the veteran was examined by VA on several 
occasions, and that additional private medical evidence was 
received at the RO.  However, it appears that the RO has not 
taken any adjudicatory action with respect to the additional 
evidence or provided the veteran with an SSOC.  

Regarding the gunshot wound to the right chest, it is noted 
that the veteran is currently assigned a 10 percent 
evaluation under Diagnostic Code 5399-5321.  The record 
reflects that the 10 percent evaluation was assigned based on 
the veteran's self-description of having sustained a through-
and-through wound to the chest in service and the fact that 
his DD 214 showed that he was awarded a Purple Heart.  
Subsequent to the grant of service connection, the RO noted 
that the veteran's personnel records showed that he sustained 
a shell fragment wound to the face and was awarded a Purple 
Heart shortly thereafter (see August 1996 SSOC).  The service 
medical records do not reflect any treatment for a gunshot 
wound to the chest.  The records do show that in 1967, he was 
treated for pleural effusion of questionable etiology.  A 
right angle chest tube was inserted in the right second 
intercostal space.  Earlier that month, he had been treated 
for pneumonia.  The question before the Board is what is the 
degree of residual disability from the service-connected 
disability.  In this regard, the Board notes that the VA 
examinations of record do not identify the extent of any 
muscle damage or muscle loss due to the gunshot wound.  Given 
the absence of relevant clinical information, the Board finds 
that the current medical evidence of record is inadequate to 
determine the appropriate rating to be assigned and that 
further development of the record is indicated.  

Additionally, the Board notes that certain portions of 38 
C.F.R., Part 4, pertaining to the rating criteria for muscle 
injuries were changed, effective July 3, 1997.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has indicated that when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  The 
RO should take this into consideration when reviewing the 
rating assigned for the right chest wound.

Regarding the veteran's right knee disability, the Board 
finds that clinical findings from the VA examinations of 
record do not provide sufficiently detailed information to 
evaluate the current severity of the right knee disability.  
Moreover, the examinations do not include any findings 
pertaining to functional loss under 38 C.F.R. §§ 4.40 and 
4.45.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  Thus, because the Codes used 
to rate the veteran's right knee disability are cast, in 
large measure, in terms of limitation of motion, any 
additional functional loss due to pain on use, 
incoordination, weakness, fatigability, or during flare-ups 
must be expressed in terms of the degree of additional range-
of-motion loss or ankylosis.  DeLuca.  Given the absence of 
relevant clinical information, the Board finds that the 
current medical evidence of record is inadequate to evaluate 
the veteran's right knee disability and that further 
development of the record is necessary.  

The veteran is currently evaluated under the rating code for 
instability of the knee.  When examined by VA in March 1997, 
the examiner noted that there was some valgus instability in 
the right knee.  However, the degree of instability was not 
indicated.  Furthermore, x-ray studies in April 1997 revealed 
osteoarthritis in the knee.  General Counsel Opinion, 
VAOPGCPREC 23-97 (July 1, 1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Moreover, in Esteban 
v. Brown, 6 Vet. App. 259 (1994), it was determined that 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In Esteban, the 
Court determined that residuals of a face injury could be 
rated separately under disfigurement, painful scars, and 
facial muscle damage.  In view of the above, consideration 
should be given to the General Counsel decision when rating 
the veteran's right knee.  

With regard to the veteran's tension headaches, the Board 
finds that additional evidence is needed to rate the 
disability.  When examined by VA in March 1997, the veteran 
indicated that he had headaches two to four times a month and 
that they lasted from 24 to 48 hours.  He also reported that 
he could not work when he had the headaches.  It would be 
useful if the veteran would submit evidence from employers 
showing time lost from work due to headaches and any 
interference with work due to the headaches.  In addition, a 
current examination is warranted.  

As to the claim of an increased rating for service-connected 
PTSD, the Board notes that service connection was established 
for PTSD by rating action in March 1995.  A letter from the 
veteran in April 1995 was accepted as a notice of 
disagreement (NOD) as to several issues.  However, the 
veteran did not address the issue of the rating assigned for 
PTSD.  Thereafter, a Statement of the Case (SOC) for the 
issues addressed in the NOD was promulgated in August 1995.  
The veteran's testimony concerning the rating assigned for 
his service-connected PTSD at a personal hearing at the RO in 
September 1995 was subsequently accepted a notice of 
disagreement.  Thereafter, a Supplemental Statement of the 
Case (SSOC), which included the issue of an increased rating 
for PTSD, was promulgated in August 1996.  Additional 
testimony on the issue of an increased rating was provided at 
a Travel Board hearing at the RO in July 1999.  

Pertinent VA Regulations relating to finality of 
determinations of the agency of original jurisdiction where 
an appeal is not perfected provides for the following:  

A determination on a claim by the agency 
of original jurisdiction of which the 
claimant is properly notified is final if 
an appeal is not perfected as prescribed 
in Rule 302 (§ 20.302 of this part).  

38 C.F.R. § 20.1103 (1999).  

Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

38 C.F.R. § 20.302(b) (1999).  

In McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), held that "jurisdiction 
does indeed matter and it is not 'harmless' when the VA 
during the claims adjudication process fails to address 
threshold issues."  In this regard, the Board notes that the 
veteran must be notified of the laws and regulations 
pertaining to the question of timeliness of appeal and 
afforded the opportunity to present any additional evidence 
or argument on this matter.  Therefore, the Board must defer 
consideration of the issue of an increased rating for PTSD 
until the issue of timeliness of an appeal as to this issue 
has been determined.  

Lastly, the Board notes that the veteran reported that he is 
receiving Social Security disability compensation.  However, 
the Social Security Decision awarding benefits or the medical 
records used in reaching that determination are not of 
record.  "Part of the Secretary's obligation is to review a 
complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998).  These 
records should be obtained and associated with the claim 
folder.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

The RO's attention is directed to the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1. The RO should provide the veteran and 
his representative a Supplemental 
Statement of the Case with a recitation 
of all evidence pertinent to the issue of 
whether a timely substantive appeal was 
filed for an increased rating for PTSD, 
together with all laws and regulations.  
They should then be afforded the 
opportunity to present evidence or 
argument on this matter.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected gunshot wound to the 
chest since service, and for PTSD, 
tension headaches, and a right knee 
disability since 1998.  The veteran 
should also be asked to supply detailed 
information as to the date of his injury 
to the chest, the type of treatment 
provided, locations and dates of 
treatment of all service facilities from 
whom he received medical care for the 
chest wound, and the unit to which he was 
assigned at the time of the treatment.  
Based on his response, the RO should 
attempt to obtain any additional service 
medical records; copies of records from 
the specific identified treatment 
sources, and any additional VA records 
not already obtained and associate them 
with the claims folder.  (The purpose of 
requesting additional service medical 
records pertaining to the chest wound is 
to determine the extent of the wound 
following the injury.)  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits and 
the medical records relied upon 
concerning that award.  

4.  The veteran should be afforded a 
neurological examination to determine the 
severity and frequency of his tension 
headaches.  The claims folder must be 
made available to the examiner prior to 
the examination.  All indicated tests and 
studies should be accomplished.  It 
should be determined whether the veteran 
has prostrating attacks.  If so, the 
frequency of the attacks should be noted, 
i.e., one in two months or once a month 
for the past several months, and whether 
they are productive of severe economic 
inadaptability.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and severity of his right knee 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review and all indicated 
tests and studies should be accomplished.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

The following information should be 
contained in the medical report:  

(a) The examiner should indicated 
the range of motion of the veteran's 
right knee, and test for stability 
of the knee joint.  Any instability 
should be classified as mild, 
moderate or severe.  For VA 
purposes, normal range of motion of 
the knee is from zero degrees 
(extension) to 140 degrees 
(flexion).  38 C.F.R. § 4.71, Plate 
I (1999).  

(b) The examiner should indicate 
whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination; 
and, if feasible, express the 
determination in terms of the degree 
of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination 
under § 4.45.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.  

(c) The examiner should indicate 
whether pain significantly limits 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time.  
This determination must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups under § 4.40.  If 
the examiner is unable to make such 
a determination, it should be so 
indicated on the record.  

6.  The veteran should be afforded a VA 
surgical examination in order to 
determine the residuals and current 
severity of the service connected gunshot 
wound to the right chest.  The claims 
folder must be reviewed prior to the 
examination and a copy of this remand 
must be made available to the examiner 
for review.  All indicated tests and 
studies should be accomplished.  The 
examiner should identify all muscle 
groups affected, and the degree of any 
muscle damage caused by the "gunshot" 
wound and any underlying disability.  The 
examiner should report the clinical 
findings in detail and include a detailed 
description of all scars resulting from 
the gunshot wound, whether any scars are 
painful or tender on objective 
demonstration, whether they limit 
function or whether they are poorly 
nourished with repeated ulceration.  A 
discussion of all clinical findings of 
muscle injury, as well as degree of 
functional loss, should also be 
discussed.  All symptoms of muscle injury 
(loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement) found to be 
present, and the severity of same should 
be reported.  The examiner should 
indicate whether there is evidence of 
loss of deep fascia or of muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
The examiner should indicate whether the 
veteran has any pulmonary abnormalities 
resulting from the service connected 
gunshot wound; and, if so, all findings 
should be reported in detail, together 
with the severity thereof.  Also, if 
there are pulmonary abnormalities 
attributable to the lung disability, the 
appropriate pulmonary function studies 
should be accomplished as noted in the 
rating schedule for respiratory 
disorders.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  If the 
reports do not include adequate responses 
to the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should consider the General Counsel 
Opinion in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
DC's 5003 and 5257.  The RO's 
consideration should include the 
applicable diagnostic criteria for muscle 
injuries in effect at the time of the 
veteran's claim as well as the new 
diagnostic criteria which became 
effective July 3, 1997.  In this regard, 
it is noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
change.  In addition, in considering the 
ratings to be assigned, consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999) which 
held that at the time of an initial 
rating, separate staged ratings may be 
assigned for separate periods of time 
based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date of the 
examinations and the address to which 
these letters are sent should be included 
in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


